Exhibit 99.1 PRESS RELEASE March/01/2010 For Immediate Release Contact: Angie Langer Marketing Communications Manager alanger@sajan.com phone: 715-426-9505 MathStar Announces Name Change to Sajan, Inc. RIVER FALLS, Wis.  March 1, 2010  MathStar, Inc. (MATH.PK) today announced it changed its corporate name to Sajan, Inc. (Sajan), to align with its recognized brand name in the global language services and translation management software industries. The name change was effective on February 26, 2010. Sajan will continue to trade on the pink OTC market under the symbol MATH.PK until a new symbol is effective. Shannon Zimmerman, President and Chief Executive Officer, commented, Changing our corporate name to Sajan better reflects the strong brand we have created with our unique network of services. It will also show our customers and the investment community that we are truly one team dedicated to the long term growth of this business. In connection with the name change, Sajan will change its CUSIP number and trading symbol. Upon designation of its new CUSIP number and trading symbol, the Company will file a Current Report on Form 8-K. The change in corporate name will not affect the validity or transferability of any existing stock certificates that bear the MathStar, Inc. name. Stockholders with MathStar certificates should continue to hold them. No action by certificate holders is required. About Sajan On February 23, 2010, Sajan, Inc., a privately held Minnesota corporation, was merged with and into Garuda Acquisition, LLC (the Sub), now a wholly owned subsidiary of Sajan, Inc. (f/k/a/ MathStar, Inc.). The Sub survived the merger as a wholly owned subsidiary and changed its name to Sajan, LLC. Sajan® is a leading provider of global language services and cloud-based translation management software. Through our two operating units, Sajan Global Language Services and Sajan Software, we deliver people, process and technology to help enterprises mature their localization programs and global content lifecycle.
